F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUL 15 1998
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    GEORGE A. WILLIAMS,

              Plaintiff-Appellant,

    v.                                                 No. 97-1433
                                                   (D.C. No. 96-Z-2418)
    CORRECTIONAL MEDICAL                                 (D. Colo.)
    SYSTEMS, INC.; MIKE
    THOMPSON, Administrator;
    COUNTY OF EL PASO; JOHN
    ANDERSON, Sheriff; CAPT. HUNT,
    et al., officials, deputies and
    employees as discovery reveals,

              Defendants-Appellees.




                          ORDER AND JUDGMENT            *




Before TACHA and McKAY , Circuit Judges, and       BROWN , ** Senior District
Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Wesley E. Brown, Senior District Judge, United States District
Court for the District of Kansas, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff George A. Williams brought this action in Colorado state court

asserting tort claims against defendants relating to his care and treatment while

he was a prisoner in the El Paso County Jail. Defendants removed the case to

federal court on the basis that plaintiff appeared to raise claims under 42 U.S.C.

§ 1983, and then moved for summary judgment. Plaintiff did not respond to the

summary judgment motions. A magistrate judge recommended that the motions

be granted on the bases that the El Paso County Sheriff’s office and the county

were not amenable to suit under § 1983; that plaintiff had failed to allege any

personal action by any of the individual county defendants; and that plaintiff had

failed to allege or show any deliberate indifference to his serious medical needs

that could subject any of the defendants to liability under § 1983. Plaintiff filed

objections to the magistrate judge’s report and recommendation. After

conducting a de novo review, the district court adopted the magistrate judge’s

report and recommendation and granted summary judgment in defendants’ favor.

Plaintiff appeals.




                                         -2-
      We review a district court’s grant of summary judgment de novo.        See Kaul

v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996). On appeal, plaintiff contends

only that defendants denied him his right to independent personal decisions and

the freedom to choose a health care facility, which he claims are guaranteed by

Colo. Rev. Stat. § 25-1-120(1)(a) and (m). These statutory protections apply to

patients in nursing facilities, not prisons, and appear completely irrelevant to

plaintiff’s claims. Moreover, plaintiff has not even alleged, much less provided

evidentiary support for, any specific facts in support of his general claims.

Nonetheless, we note that we have reviewed the magistrate judge’s report and

recommendation and district court’s order granting summary judgment and see

no patent errors.

      Plaintiff’s motion for appointment of counsel is DENIED. The judgment

of the United States District Court for the District of Colorado is AFFIRMED.

The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Wesley E. Brown
                                                     Senior District Judge




                                         -3-